Title: To James Madison from Richard O’Brien, 8 October 1803
From: O’Brien, Richard
To: Madison, James


					
						Esteemed Sir
						Algiers The 8th. of October 1803
					
					 These 3 days I have been Sounding all in my Power with The Algerine ministry to try to obtain a 2d. order or Commission for timber in order to forward the Same to you by The return of The Ship Betsy Walk which leaves this Place in the morning—but They wish first that The 2d. Ship or The one Expected with timber would first arrive and that They Should See what her Cargo would be before they would grant my request.  I find They would wish to have a part of The next Commission to Consist of Cables and powder, and I have Something of a promise that after The arrival of the expected Sally with timber That I shall Settle with Them The annuity Account That They will admit of a part to be paid in Cash within the Limits of yr. order 30 Thsd. $.  Therefore Should The Sally arrive and be discharged and I have to Settle The annuity Account The greatest Sum in my power at present is 13 Thsd $—as 13 Thsd. is advanced on part payment of The biennial present & 4 Thsd. for Consular expences & disburstments  it is therefore to be hoped Consul Lear will arrive in time in order to have more funds in order to Square away with The Regency The Annuity debt, untill Then it would be needless in me to Say more on The Subject.  I am Sir Very Respectfully Your most Obt. Servt.
					
						Richd. OBrien
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
